Pearson, C. J.
From the view taken of the question in *293Mardre v. Felton, at this term, it can make no difference whether the order of sale be asked for simply on notice, as in that case, or on what purports to be a writ of scire facias to show cause why a writ of ven. ex. should not issue, as in this. The object is to give the defendant a day in court, in order to show that the judgment has been satisfied; and that is answered as well in the one mode as in the other.
There is error.
Per Curiam. Judgment reversed, and judgment of procedendo awarded.